Noble v Villager Constr., Inc. (2019 NY Slip Op 06958)





Noble v Villager Constr., Inc.


2019 NY Slip Op 06958


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


937 CA 19-00650

[*1]DALE NOBLE, PLAINTIFF,
vVILLAGER CONSTRUCTION, INC., DEFENDANT. VILLAGER CONSTRUCTION, INC., THIRD-PARTY PLAINTIFF-APPELLANT,
vM.J. DREHER TRUCKING, INC., THIRD-PARTY DEFENDANT-RESPONDENT.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ELIZABETH M. BERGEN OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-APPELLANT. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, ROCHESTER (MATTHEW A. LENHARD OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an amended order and judgment (one paper) of the Supreme Court, Monroe County (William K. Taylor, J.), entered December 24, 2018. The amended order and judgment, among other things, granted the motion of third-party defendant for summary judgment and dismissed the third-party complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 14, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court